DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,315 (Application No. 15/875,608). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite corresponding limitations that are recited in claims 1-20 of U.S. Patent No. 10,943,315.
Claim 1 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 1, in other words, claim 1 is anticipated by claim 1 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “A system for cloud based, multi-user assessment of brownfield real estate assets comprising: at least one server computer constructed and configured to assess, manage, and display data relating to a list of brownfield assets; at least one memory and database operable to store technical data, documents, and budget information related to the list of brownfield assets; and a web crawler in network communication with the at least one server computer; wherein the list of brownfield assets includes brownfield assets automatically compiled by the web crawler; wherein the at least one server computer analyzes information related to at least one brownfield asset on the list of brownfield assets and at least one previous brownfield asset, wherein the information includes revenue and projected or calculated costs; wherein the information further includes demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential; wherein the information is extracted from internal data sources and at least one external database, aggregated within the at least one memory and database, and matched to existing data or project files; wherein the analysis includes extracting property variables from the external database and matching the property variables to internal data extracted from the internal data sources; wherein, based on at least one preset threshold, the at least one server computer is operable to generate an investment recommendation based on the analysis and the matched data or project files; wherein the at least one server computer is further operable to receive at least one pass indication and at least one variable of the analysis; wherein the at least one server computer is operable to update the internal information based on the at least one pass indication and the at least one variable; a web-based graphical interface hosted on the at least one server computer, wherein the web-based graphical interface is operable to: store input data relating to the list of brownfield assets in the at least one memory and database; search and sort the stored input data based on brownfield information categories, including demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential to generate a filtered selection of brownfield assets; retrieve and display the stored input data relating to the filtered selection of brownfield assets in graphical charts, maps, and graphs; and communicate the stored input data to an internal or external entity.”
Claim 2 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 2 or, in other words, claim 2 is anticipated by claim 2 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, further comprising an Environmental Management System (EMS) accessible through the web-based graphical interface.”
Claim 3 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 3 or, in other words, claim 3 is anticipated by claim 3 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, further comprising an Environmental Management System (EMS) accessible through the web-based graphical interface”
Claim 4 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 4 or, in other words, claim 4 is anticipated by claim 4 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein a budget is automatically generated from the documents and the budget information corresponding to the at least one of the brownfield assets.”
Claim 5 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 5 or, in other words, claim 5 is anticipated by claim 5 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein an administrator user account is operable to assign and manage tasks relating to the at least one brownfield asset on the list of brownfield assets”
Claim 6 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 6 or, in other words, claim 6 is anticipated by claim 6 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein the information for each of the at least one brownfield asset on the list of brownfield assets is stored in a corresponding project file with a Global Deal ID.”
Claim 7 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 7 or, in other words, claim 7 is anticipated by claim 7 of U.S. Patent No. 10,943,315.  Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein the web-based graphical interface is further operable to store vendor data, wherein the vendor data includes fields for at least names, phone numbers, email addresses, physical addresses, and a list of involved projects.”
Claim 8 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 8 or, in other words, claim 8 is anticipated by claim 8 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein the documents are operable to be signed, edited, and sent through the web-based graphical interface.”
Claim 9 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 9 or, in other words, claim 9 is anticipated by claim 9 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The system of claim 1, wherein the brownfield assets compiled by the web crawler are automatically screened by an automatic screening tool before being added to the list of brownfield assets, wherein the automatic screening of the brownfield assets compiled by the web crawler results in a decision regarding whether each brownfield asset passes the automatic screening, fails the automatic screening, or requires further investigation, wherein passing the automatic screening means the brownfield asset is added to the list of brownfield assets and failing the automatic screening means the brownfield asset is not added to the list of brownfield assets.”
Claim 10 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 10 or, in other words, claim 10 is anticipated by claim 10 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “wherein the brownfield assets compiled by the web crawler are automatically screened by an automatic screening tool, wherein the automatic screening of the brownfield assets compiled by the web crawler is based on quality control information for the property, wherein the quality control information for the property includes location, zoning, public and/ media opinion on development in the location, lender availability, type of environmental contamination or pollution, use restrictions imposed by remediation requirements, wildlife habitat, flood plain, airport proximity, topographical data, historical structures or areas, easements, and/or need for regulatory approval for development for the property.”
Claim 11 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 11 or, in other words, claim 11 is anticipated by claim 11 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “wherein the web crawler automatically provides quality control information for each brownfield asset.”
Claim 12 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 12 or, in other words, claim 12 is anticipated by claim 12 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “wherein the brownfield assets compiled by the web crawler are automatically screened by an automatic screening tool, wherein an automatic alert message is generated after the automatic screening of the brownfield assets compiled by the web crawler, wherein the automatic alert message includes a decision of the automatic screening for each brownfield asset.”
Claim 13 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 13 or, in other words, claim 13 is anticipated by claim 13 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “wherein the brownfield assets compiled by the web crawler are automatically screened by an automatic screening tool, wherein if the automatic screening tool determines that further investigation is required for a particular brownfield asset and a particular brownfield asset is determined to have failed in a further investigation, then the automatic screening tool is updated with a quantifiable factor regarding the decision to fail the particular brownfield asset, wherein the quantifiable factor is included in the automatic screening for subsequent brownfield assets.”
Claim 14 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 14 or, in other words, claim 14 is anticipated by claim 14 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “A method for cloud based, multi-user assessment of brownfield real estate assets comprising: a web crawler automatically compiling brownfield assets; providing at least one server computer constructed and configured to assess, manage, and display data relating to a list of brownfield assets, wherein the list of brownfield assets includes the brownfield assets automatically compiled by the web crawler; providing at least one memory and database operable to store technical data, documents, and budget information related to the list of brownfield assets; extracting and analyzing information related to at least one brownfield asset on the list of brownfield assets and at least one previous brownfield asset, including revenue and projected or calculated costs, wherein the information is extracted from internal data sources and an external database; aggregating the information within the at least one memory and database, and matching the information to existing data or project files, wherein the information includes extracted property variables from the external database; matching the property variables to internal data extracted from the internal data sources; generating, based on at least one preset threshold, an investment recommendation based on the analysis and the matched existing data or project files; receiving at least one pass indication and at least one variable of the analysis; updating the internal information based on the at least one pass indication and the at least one variable; providing a web-based graphical interface hosted on the at least one server computer, the web-based graphical interface: storing input data relating to the list of brownfield assets in the at least one memory and database; searching and sorting the stored input data based on brownfield information categories, including demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential to generate a filtered selection of brownfield assets; retrieving and displaying the stored input data relating to the filtered selection of brownfield assets in graphical charts, maps, and graphs, including documents, pictures, tasks, and budget information relating to at least one brownfield asset of the filtered selection of brownfield assets; generating an alert or notification if a line item of a budget exceeds an approved amount.”
Claim 15 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 15 or, in other words, claim 15 is anticipated by claim 15 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The method of claim 14, further comprising providing an Environmental Management System (EMS) accessible through the web-based graphical interface.”
Claim 16 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 16 or, in other words, claim 16 is anticipated by claim 16 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The method of claim 14, further comprising outputting the information related to the at least one brownfield asset on the list of brownfield assets and the at least one previous brownfield asset in a digital spreadsheet, including the automatically analyzed information, wherein the digital spreadsheet is searchable and editable.”
Claim 17 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 17 or, in other words, claim 17 is anticipated by claim 17 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The method of claim 14, further comprising automatically generating a budget from the documents and the budget information relating to the at least one of the brownfield assets.”
Claim 18 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 18 or, in other words, claim 18 is anticipated by claim 18 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The method of claim 14, further comprising assigning and managing tasks relating to the at least one of the brownfield assets through an administrator user account.”
Claim 19 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 19 or, in other words, claim 19 is anticipated by claim 19 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “The method of claim 14, further comprising storing the information, documents, pictures, tasks, and budget information for each of the at least one brownfield asset on the list of brownfield assets in a corresponding project file with a Global Deal ID.”
Claim 20 of U.S. Patent No. 10,943,315 falls entirely within the scope of claim 20 or, in other words, claim 20 is anticipated by claim 20 of U.S. Patent No. 10,943,315.
Specifically, because both inventions disclose equivalent elements such as: “A system for cloud based, multi-user assessment of brownfield real estate assets comprising: at least one server computer constructed and configured to assess, manage, and display data relating to a list of brownfield assets; at least one memory and database operable to store technical data, documents, and budget information related to the list of brownfield assets; and at least one mobile device accessible to input the technical data, documents, and budget information related to the list brownfield assets, including geolocation information; wherein the list of brownfield assets includes brownfield assets automatically compiled from online sources; wherein the at least one server computer analyzes information related to at least one brownfield asset on the list of brownfield assets and at least one previous brownfield asset, wherein the information includes revenue and projected or calculated costs; wherein the information further includes demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential; wherein the information is extracted from internal data sources and an external database, aggregated within the at least one memory and database, and matched to existing data or project files; wherein the analysis includes extracting property variables from the external database and matching the property variables to internal data extracted from the internal data sources; wherein, based on the matching, the at least one server computer is operable to generate a sum of all cash inflow and a sum of all expenses for each of the matched property variables; wherein the at least one server computer is operable to determine at least two rates of return from the generated sum of all cash inflow and the generated sum of all expenses for the at least one brownfield asset on the list of brownfield assets; wherein the information extracted from internal data sources is based on data input by the at least one mobile device; wherein the at least one server computer generates a spreadsheet with the analyzed information and a recommendation for investment based on the analysis and the matched existing data or project files; wherein the at least one server computer is further operable to receive at least one pass indication and at least one variable of the analysis; wherein the at least one server computer is operable to update the internal information based on the at least one pass indication and the at least one variable; wherein the system is operable to consider pass indications and related variables in generating subsequent investment recommendations; a web-based graphical interface accessible by the at least one mobile device and hosted on the at least one server computer, wherein the web-based graphical interface is operable to: store input data relating to the list of brownfield assets in the at least one memory and database; search and sort the stored input data based on brownfield information categories, including demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential to generate a filtered selection of brownfield assets; retrieve and display the stored input data relating to the filtered selection of brownfield assets in graphical charts, maps, and graphs; wherein the input data includes documents, pictures, tasks, and budget information relating to the at least one brownfield asset on the list of brownfield assets; wherein the tasks are automatically generated by the at least one server computer based on default tasks; wherein at least one user of the multi-user distributed system is operable to approve and manage the documents, pictures, tasks, and budget information; wherein at least one of the documents corresponds to at least one of the tasks and is automatically generated based on the stored input data; and wherein the system generates an alert or notification if a line item of a budget exceeds an approved amount.”

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art if the double patenting is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to 35 USC 103, as in the parent case (15/875,608), the instant case claims recite “a web crawler in network communication with the at least one server computer’, “wherein the list of brownfield assets includes brownfield assets automatically compiled by the web crawler’ and “a web-based graphical interface hosted on the at least one server computer, wherein the web-based graphical interface is operable to: store input data relating to the list of brownfield assets in the at least one memory and database’, “search and sort the stored input data based on brownfield information categories, including demographics, real estate performance and trends, environmental sustainability, political risks and public policy, and/or development partner potential to generate a filtered selection of brownfield assets”, “retrieve and display the stored input data relating to the filtered selection of brownfield assets in graphical charts, maps, and graphs”
	The most relevant prior art includes the following:
Balci (US 2008/0091283 A1) teaches (abstract) a computer-based method and system for conduction of a brownfield assessment. The system/method involves a workflow manager that standardizes the tasks needed to be performed during the brownfield assessment and streamlines the completion of these tasks. The workflow manager incorporates expert knowledge and best practices identified over time for previous brownfield assessments. Fagan (US 2009/0254407 A1) teaches (¶ 0007) systems and methods for event coordination. Information identifying multiple projects can be received, coordinated, and provided to entities in a geocoded representation that
can indicate a plurality of project status attributes. Comrie (US 2007/0168213 A1) teaches (¶ 0002) methods for operating a coal burning facility. Kobza (US 2005/0240623 A1) teaches (¶ 0016) systems and methods for brownfield projects. Loewy (US 2004/0193703 A1) teaches (¶ 0208) a cost analysis configuration process. The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Balci, Fagan, Comrie, Kobza, and Loewy references, the aforementioned claim limitations 

Conclusion
The following non-patent literature is cited to show the best non-patent literature prior art found including:
Sigurd, Juel Kinn and Linda Zawick, “BRAT – A tool for assessing HSE/CSR in acquisitions and mergers”, [online] April 2010, [retrieved on 2020-10-30], Retrieved from the Internet: https://www.onepetro.org/conference-paper/SPE-126471-MS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629